Title: To George Washington from Benjamin Stoddert, 7 February 1780
From: Stoddert, Benjamin
To: Washington, George


          
            Sir
            War Office [Philadelphia] Feby 7th 1780.
          
          The enclosed memorial was referred from Congress to this board, who take the Liberty of forwarding it to you, as a matter entirely under your Excellency’s determination. I have the honor to be with the highest respect yr Excellencys most obed. Hble Servt
          
            by ord. of the BoardBen Stoddert Secy
          
        